Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 24-25, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields (US 3,309,492).

Fields discloses, regarding claim 16, a welding torch (1) having an inner pipe (2) that is enclosed by an outer pipe (4), and having a clamping device (column 2, lines 12 and 13) for clamping a non-consumable welding electrode (13) in place, wherein the clamping device (column 2, lines 12 and 13) has a clamping heat sink (2) and an electrode holder (12) that has a receiving space (column 2, lines 17 and 18), extending in a longitudinal direction, for receiving the welding electrode (13), said receiving space having, at its front end, a narrowed clamping region (12c), wherein the clamping region (12c) transitions into a widened receiving space, wherein the electrode holder (12) has, at its front end, an end portion (figure 2, right-hand end of the component 2) that widens conically to the front end and is able to be pressed together by the clamping heat sink (2) of the clamping device (column 2, lines 12 and 13) in order to hold the welding electrode (13), wherein, in a clamped state of the clamping device (column 2, lines 12 and 13), the clamping heat sink (2) is pressed mechanically against a lateral surface (2b) of the conical end portion (12c) of the electrode holder (12), such that, in the clamped state, an extensive cooling end face (end face of 12) for cooling the welding electrode (13) is formed. The clamping heat sink of the clamping device is configured for cooling a free electrode end of the welding electrode by a cooling fluid, the clamping heat sink defining a fluid chamber through which the cooling fluid flows and which in a clamped state of the clamping device encloses at least a portion of the conical end portion of the electrode holder (Figs 1 and 2 show the clamping heat sink 2 encloses at least a portion of the electrode holder) for cooling the welding electrode inserted therein (As the electrode is located in the cooling fluid it would be cooled by, and wherein a delivery line is provided between the inner tube and the outer tube to deliver the cooling fluid to said clamping heat sink, and a discharge line is provided between the inner tube and the outer tube for discharging cooling fluid. (Outlet 3b is provided for discharging fluid from the tube to maintain circulation of the fluid. Regarding claim 17, the cooling fluid is a liquid coolant such as water. Regarding claim 18, o-rings 7, 10c1, 10r1, are fitted snugly in the chamber.  Regarding claim 24, the Figures show the gas nozzle for delivering an inert gas. Regarding claims 25 and 27, Fig 5 shows a threading for clamping the electrode where the electrode holder has a truncated conical opening. (See Fig.5 Column 3, Line 60 – Column 4, Line 10) Regarding claim 28, the figures show the electrode holder forming a cooling end face. Regarding claim 29, the electrode can be inserted from at least the front or back as it must be inserted in some manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 3,309,492).

The teachings of Fields have been discussed above. Fields discloses and approximate angle of 15 degrees. Fields fails to disclose the opening angle of 20-45 degrees or 30 degrees. However, Fields fails to disclose the opening angle of 20-45 degrees or 30 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art and discovering the optimum value of a result effective variable involve only routine skill in the art. Fields fails to disclose the clamping region being 4-10mm. It would have been obvious to provide a clamping region of 4-10mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art and discovering the optimum value of a result effective variable involve only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/20/2022